Citation Nr: 1503725	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-12 949	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis, including as secondary to service-connected degenerative joint disease of the left knee.  

2.  Entitlement to service connection for degenerative joint disease of the right knee, also including as secondary to the service-connected degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from August 1972 to September 1977.  He also had other service, including inactive duty training (INACDUTRA) at times from August 1978 to September 1991 and presumably active duty for training (ACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

As support for these claims, the Veteran testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.  

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The primary basis of the Veteran's contention is that the degenerative disc disease and spondylosis of his lumbar spine and degenerative joint disease of his right knee are secondary to the degenerative joint disease of his left knee.  That is to say, he is not necessarily claiming entitlement to direct or presumptive service connection for his lumbar spine and right knee disorders, instead, mostly alleging they either were caused or are being chronically aggravated (meaning permanently worsened) by his already adjudicated service-connected left knee disability.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In his February 2013 hearing testimony, the Veteran did however maintain he had sustained relevant injury during his service, and not just to his left knee (which is now service connected for the consequent disability), but also his low back since it, too, was injured in that incident.

In January 2010, so prior to the hearing, the Veteran had a VA compensation examination concerning his claims.  At the conclusion of the evaluation, the examiner diagnosed the Veteran with lumbar disc disease, lumbar spondylosis, and degenerative disease of the right knee.  But the examiner determined the problems related to the right knee and low back are "not as likely as not" related to the service-connected left knee disability.  The examiner explained that all of the changes related to the low back are degenerative changes that have progressed with age rather than being attributable to the service-connected left knee disability.  

In November 2012, that same examiner reviewed the Veteran's claims file and also concluded that the Veteran's low back disability is less likely than not related to the lumbar strain diagnosed during his military service (so presumably referring to the additional injury to his low back he claims to have sustained while in service).  In discussing the underlying basis of the opinion, the examiner again explained that the Veteran's current low back problems are degenerative in nature, which is a progressive time-related problem, also not related to his service-connected left knee disability.  And as far as the right knee disability, the examiner indicated that it, too, is less likely than not related to the service-connected left knee disability because there is no history of injury to the right knee as there is to the left knee.

For secondary service connection claims, however, two opinions are required:

(1) Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND

(2) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Thus, the VA opinions previously obtained are inadequate for making an informed decision on these claims; therefore, supplemental medical comment is needed since it is incumbent on the Board to correct this shortcoming.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Further, in light of this remand, additional private treatment records should be obtained and considered.  In particular, private treatment records from the Collom & Carney Clinic Association indicate the Veteran underwent back surgery in January 2013, so the month prior to his February 2013 Travel Board hearing.  Indeed, the Board held the record open an additional 30 days following the hearing to allow him time to obtain and submit supporting evidence, including especially a medical nexus statement from his treating physician (Dr. C).  However, only the records dated from November 2013 to August 2014 have been obtained from this provider and associated with the electronic portion of the Veteran's claims file.  Since VA has notice of still additional records that are potentially relevant to these claims on appeal, VA has a duty to obtain them, as well.  38 U.S.C.A. § 5103A(c) (West Supp. 2014); 38 C.F.R. § 3.159(c) (2014).  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the claims file - either the physical or electronic portion of it.  A specific request must be made for all treatment records concerning the January 2013 back surgery, from the Collom & Carney Clinic Association in Texarkana, Texas.  

If any identified records are unobtainable (or do not or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented.  See 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, forward the Veteran's claims file to the VA examiner who performed the January 2010 VA examination and who additionally commented in November 2012.  If, for whatever reason, this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.  


After reviewing the claims file, including a copy of this remand, the designee is asked to clarify whether the service-connected degenerative joint disease of the Veteran's left knee, even if not causing (as was previously concluded), is alternatively aggravating his lumbar spine and/or right knee disabilities.  

It is critically important to keep in mind that two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion stating that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.  

When commenting on this posited correlation between the low back and right knee disorders and the service-connected left knee disability, the examiner must consider this likelihood in terms of whether it is very likely, as likely as not, or unlikely.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

It is imperative the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  


3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

